
	

115 HR 1488 : Indiana Dunes National Park Act
U.S. House of Representatives
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 1488
		IN THE SENATE OF THE UNITED STATES
		November 2, 2017Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To retitle Indiana Dunes National Lakeshore as Indiana Dunes National Park, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Indiana Dunes National Park Act. 2.Indiana Dunes National Lakeshore retitled as Indiana Dunes National Park (a)In generalPublic Law 89–761 (16 U.S.C. 460u et seq.) is amended—
 (1)by striking National Lakeshore and national lakeshore each place it appears and inserting National Park; and (2)by striking lakeshore each place it appears and inserting Park.
 (b)NonapplicationThe amendment made by subsection (a)(1) shall not apply to the title of the map referred to in the first section of Public Law 89–761 (16 U.S.C. 460u), or to the title of the maps referred to in section 4 of Public Law 89–761 (16 U.S.C. 460u–3).
 3.Paul H. Douglas TrailThe 1.6 mile trail within the Indiana Dunes National Park designated the Miller-Woods Trail is hereby redesignated as the Paul H. Douglas Trail.  Passed the House of Representatives November 1, 2017.Karen L. Haas,Clerk 